— In a negligence action it appeared that the plaintiff was driving an ambulance on an emergency call. At a street intersection the defendant’s truck was driven in the pathway of the ambulance. In making a sudden turn to avoid a collision, the ambulance overturned, injuring the plaintiff, for which injuries the plaintiff has recovered a judgment against the defendant. The defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.